DETAILED ACTION
Claim Status
	Applicant’s amendment filed June 30, 2021 has been entered. Claims 2, 4-10, 14-16, 19-20, 22-23, 27-31 and 33-51 are cancelled. Claims 52-55 have been newly added. Claims 1, 3, 11-13, 17-18, 21, 24-26, 32 and 52-55 are pending. Claims 1, 3, 11-13, 17-18, 21, 24-26, 32 and 52-55 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.
 
Election/Restrictions
Applicant’s election of Group I, claims 1-4, 11-13, 15, 17-18, 21, 24-26, 32 and 50, in the reply filed on August 11, 2020 is acknowledged. Because applicant did not 

Claim Rejections - 35 USC § 103 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 11-13, 17-18, 21, 24-26, 32 and 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalatan et al. (Engineering Complex Synthetic Transcriptional Programs with CRISPR RNA Scaffolds; Cell; Vol. 160, Nos. 1-2, pp. 339-350, published online December 18, 2014, provided in an IDS, and supplemental data), as evidenced by Qi et al. (Repurposing CRISPR as an RNA-Guided Platform for Sequence-Specific Control of Gene Expression; Cell, Vol. 152, No. 5, pp. 1173-1183, published February 28, 2013) in view of Wang et al. (US 2013/0129701 A1, published May 23, 2013). This rejection is maintained but has been modified to address Applicant’s amendment to claims 1, 3, 17-18, 26, cancelation of claims 2, 4, 15, and addition of claim 52-55.
Zalatan et al. is directed to transcription regulation and describes a sgRNA comprising: (1) a DNA-targeting sequence that is complementary to a target polynucleotide sequence (sgRNA targeting, figure 1, right side); (2) a Cas9-binding sequence (dCas9 binding, figure 1, right side); and, (3) multiple copies of a RNA binding site, wherein each of said one or more copies of the RNA binding site binds to the same or a different RNA binding domain (effector recruitment, figure 1, right side, figure 2c); (claim 1), , wherein the DNA-targeting sequence is complementary to the target polynucleotide sequence over 12-22 nucleotides (a 20 nucleotide variable DNA-targeting sequence and two structured RNA domains-dCas9-binding and 3’ tracrRNA-which are necessary for proper structure formation and binding to Cas9; page 341, first column, third paragraph) (claim 3), wherein the DNA-targeting sequence has a 5’ end nucleotide G (human sgRNA, page 26 of Zalatan et al., supplemental material) (claim 11) further comprising a linker sequence linking the DNA-targeting sequence to the claim 12), wherein the Cas9-binding sequence; (1) forms a hairpin structure (two structured RNA domains-dCas9-binding and 3’ tracrRNA; page 341, first column, third paragraph) (claim 13), and a vector encoding the sgRNA (sgRNA constructs were expressed from the pRS316 CEN/ARS plasmid; page 349, first column, fourth paragraph) (claim 21), or a plurality of vectors (sgRNA constructs were expressed from the pRS316 CEN/ARS plasmid; page 349, first column, fourth paragraph), wherein two of the vectors differ in the encoded sgRNAs in their respective DNA-targeting sequences (sgRNA target sites are listed; page 349, second column, first paragraph) (claim 24). Zalatan et al. also describe a complex comprising the sgRNA, and the Cas9 protein (to encode both target and function in a scaffold RNA, sgRNA molecules are extended with additional domains to recruit RNA-binding proteins that are fused to functional effectors; figure 1 legend, figure 1, right side) (claim 25), further comprising one or more RNA binding domains bound to said one or more RNA binding sites (to encode both target and function in a scaffold RNA, sgRNA molecules are extended with additional domains to recruit RNA-binding proteins that are fused to functional effectors; figure 1 legend, figure 1, right side) (claim 26) and a host cell comprising the vector comprising the sgRNA (we first tested the CRISPR scRNA platform in yeast. A strain with a tet promoter driving a fluorescent protein reporter was transformed to express dCas9, scRNAs targeting the tet operator, claim 32), wherein the Cas9 protein is a nuclease-deficient dCas9 protein (a catalytically inactive Cas9 (dCas9) protein, which lacks endonuclease activity, can be used to flexibly target many loci in parallel by using Cas9-binding guide RNAs that recognize target DNA sequences; page 339, second column, second paragraph) (claim 52). Zalatan et al. further describe that the sgRNA is extended with a MS2 viral RNA sequence, which is a MCP RNA-binding site (page 341, first column, fourth paragraph). 
Zalatan et al. lack the sgRNA wherein the RNA binding sites are PUF domain-Binding Sequence (PBS), wherein each of said one or more copies of the PBS binds to the same or a different PUF domain (claim 1), wherein each of said one or more copies of the PBS has about 8 nucleotides (claim 17), and wherein a PBS of the sequence 5’-UGUAUGUA-3’ that can be bound by the PUF domain PUF(3-2), a PBS of the sequence 5’-UUGAUAUA-3’ that can be bound by the PUF domain PUF(6-2/7-2) (claim 18).
Wang et al. are directed to transcription regulation and describe a DNA binding ribonucleoprotein with an extended RNA comprising multiple PUF domain-Binding Sequence (PBS) (paragraph [0305], figure 27) (claim 1), wherein each of the multiple copies of the PBS has about 8 nucleotides (paragraph [0305], figure 27) (claim 17), and wherein a PBS of the sequence 5’-UGUAUGUA-3’ that can be bound by the PUF domain PUF(3-2), a PBS of the sequence 5’-UUGAUAUA-3’ that can be bound by the PUF domain PUF(6-2/7-2) (see table 5) (claim 18), further comprising a PUF domain bound to a PBS of the RNA polynucleotide (PUF bound to the natural target; paragraph [0307]) (claim 26), wherein the multiple copies of the PBS comprise 2-50, 3-40 or 5-35 claims 53-55).
Because both Zalatan et al. and Wang et al. teach extended RNAs complexed with RNA binding proteins fused to transcription regulators, it would have been obvious to a person of ordinary skill in the art at the time of filing to substitute the RNA binding sites of Zalatan et al. with the PUF binding sites of Wang et al. to achieve the predictable result of producing a ribonucleoprotein complex that regulates transcription. Zalatan et al., teaches an extended sgRNA that bind the dCas9 and the RNA binding protein fused to the transcriptional regulator. Wang et al., shows an extended RNA bound to a DNA binding protein and PUF fused to transcriptional regulators. Given that Zalatan et al. and Wang et al. show that there is not hindrance between the DNA binding protein and the RNA binding protein fused to the transcriptional activator, and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in substituting the RNA binding protein fused to a transcriptional regulator of Zalatan et al. with the PUF fused with a transcriptional regulator of Wang et al.
Accordingly, Zalatan et al. as evidenced by Qi et al., in view of Wang et al. render obvious claims 1, 3, 11-13, 17-18, 21, 24-26, 32 and 52-55. 
Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive. Applicant argues that there is no motivation to combine the references because Zalatan et al. is directed to DNA modification using Cas In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Lastly, both Zalatan et al. and Wang et al. teach multiple binding sites for the RNA binding protein fused to the transcriptional activator without structural or functional constraints. Therefore, a person of ordinary skill in the art would have a reasonable expectation of success in practicing the claimed invention.
Accordingly, the rejection is still deemed proper and is therefore maintained.

Claim Rejections - 35 USC § 103 - withdrawn
Rejection of claims 1-4, 11-13, 15, 17-18, 21, 24-26, 32 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalatan et al. as evidenced by Qi et al. in view of Wang et al., as applied to claims 1-4, 11-13, 15, 17-18, 21, 24-26 and 32 above, and further in view of Stratagene (1988 catalog, page 39) is withdrawn in view of Applicant’s cancelation of claim 50.

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 11-13, 17-18, 25-26, 32 and 52-55 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-47, 49-50, 60-61, 64, 66 and 68-69 of copending Application No. 16/333,134. This rejection is maintained but has been modified to address Applicant’s amendment to claims 1, 3, 17-18, 26, cancelation of claims 2, 4, 15 and 50, and addition of claim 52-55.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of instant claims 1, 3, 11-13, 17-18, 25-26, 32 and 52-55 is also encompassed by claims 46-47, 49-50, 60-61, 64, 66 and 68-69 of copending Application No. 16/333,134, namely a sgRNA comprising: (1) a DNA-
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant application has an earlier filing date and the rejection should be withdrawn upon a finding of allowable subject matter.
However, none of the instant claims is found allowable. Accordingly, the rejection is maintained.

Claims 1, 3, 11-13, 17-18, 25-26, 32 and 52-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 14-16, 21 and 23 of copending Application No. 16/333,137. This rejection is maintained but has been modified to address Applicant’s amendment to claims 1, 3, 17-18, 26, cancelation of claims 2, 4, 15 and 50, and addition of claim 52-55. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of instant claims 1, 3, 11-13, 17-18, 25-26, 32 and 52-55 is also encompassed by claims 1, 9, 14-16, 21 and 23 of copending Application No. 16/333,137, namely a sgRNA comprising: (1) a DNA-targeting sequence that is complementary to a target polynucleotide sequence; (2) a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant application has an earlier filing date and the rejection should be withdrawn upon a finding of allowable subject matter.
However, none of the instant claims is found allowable. Accordingly, the rejection is maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636